DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. Patent No. 5,260,665) in view of applicant cited Masood et al: “split ring resonator technique for compositional analysis of solvents in microcapillary systems” 16 October 2008, hereinafter Masood.
	With respect to Claim 1, Goldberg disclose a method for detecting a bubble [fig 12 unless otherwise noted], the method comprising:
    generating microwave energy [via 120, column 4, line 49 indicates microwave];
    transmitting the microwave energy from a transmitting antenna [137];
    applying the transmitted microwave energy to a resonator [36] said resonator adjacent to a tube [20]; receiving, using a receiving antenna [129], the microwave energy from the transmitting antenna after traversing through the resonator;
    and detecting a bubble [column 10, lines 33-34] within the tube and adjacent to the ring resonator using the received microwave energy, and 

   the tube [20] defines a central axis and the resonator [36] defines a plane, wherein the central axis of the tube is parallel to the plane defined by the  resonator thereby placing a normal of the plane perpendicular to the central axis.
 	Goldberg doesn’t disclose that the resonator is a split ring resonator.  
	Masood shows using a split ring resonator to determine fluid properties inside a tube.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Goldberg’s resonator with Masood’s split ring resonator for the benefit of having a highly accurate sensing system.
	With respect to Claim 2, Goldberg further discloses varying at least one parameter [Q, column 4, line 35] of the microwave energy in response to an existence of the bubble.
	With respect to Claim 3, Goldberg discloses further comprising estimating at least one parameter corresponding to the split-ring resonator to detect the bubble.  Column 8, lines 40-46, the entered in values are estimates.
	With respect to Claim 4, Goldberg further discloses that the at least one parameter is selected from the group consisting of a Q of the split-ring resonator or an impedance of the split-ring resonator.
	With respect to Claim 5, Goldberg discloses further comprising applying a test signal to the split-ring resonator to estimate the at least one parameter.  [column 2, lines 63- column 3, line 6, the initial frequency is fed into a look up table to estimate the parameter]
	With respect to Claim 6, Goldberg further discloses that the split-ring resonator includes at least one gap [see fig 8, gap between 22 and 24] disposed adjacent to the tube, wherein the at least one parameter corresponds to an impedance [column 4, lines 35-36] of the at least one gap.

	With respect to Claim 8, Goldberg discloses further comprising detecting a change in the at least one parameter for detecting the bubble.  Column 10, lines 31-34.
	With respect to Claim 9, Massood discloses that the split-ring resonator comprises a conductor ring [copper, also these resonators are conductive] with a gap defined therein.  This is the same combination of Goldberg and Massood used to reject claim 1.  
	With respect to Claim 15, Goldberg discloses further comprising tunneling photons of the microwave energy between the transmitting antenna and the receiving antenna when the microwave energy is transmitted from the transmitting antenna to the receiving antenna.  Microwaves are photons.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Masood in further view of Miles (U.S. Publication No. 2012/0236895, hereinafter Miles).
	With respect to Claim 10, the combination of Goldberg and Masood does not disclose that the conductor ring is disposed on a dielectric backing.
	Miles discloses that the conductor ring [12/13; fig 3] is disposed on a dielectric backing [14/16; note that the substrate would have a dielectric value].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add Miles dielectric backing to the combination of Goldberg and Masood for the benefit of easy mounting and increased durability.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Masood in further view of El-Kady (U.S. Publication No. 2015/0192721, hereinafter El-Kady).
With respect to Claim 11, the combination of Goldberg and Masood disclose the method according to claim 1, wherein the split-ring resonator includes at least one conductor [Masood made of copper] defining at least one gap.  Recall that the combination of Goldberg and Masood uses Masood’s split ring resonator.
	Neither Goldberg nor Masood disclose that the at least one conductor including one or more capacitive extensions.
	El-Kady shows various types of split line resonators, including ones with capacitive extensions, see fig 2.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Goldberg and Masood’s resonator by adding capacitive extensions for the benefit of increasing sensitivity of the device.  
	With respect to Claim 12, the combination of Goldberg and Masood disclose the method according to claim 1, wherein the split-ring resonator comprises: a first conductor [Masood’s split ring] defining a first gap.  Recall that the combination of Goldberg and Masood uses Masood’s split ring resonator.
	Neither Goldberg nor Masood disclose a second conductor disposed adjacent to an inner periphery of the first conductor, the second conductor defining a second gap, wherein said first conductor and said second conductor are concentric and define a common center point.
	El-Kady shows various types of split line resonators, including ones with a second conductor disposed adjacent to an inner periphery of the first conductor, the second conductor defining a second gap, wherein said first conductor and said second conductor are concentric and define a common center point, see fig 2.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Goldberg and Masood’s resonator by adding a 
	With respect to Claim 13, El-Kady discloses a resonator wherein a first center of the first gap is at a radial angle from the common center that is about 180 degrees from a second center of the second gap.  See fig 2.  This is the same combination of Goldberg, Masood and El-Kady used to reject claim 12.
	With respect to Claim 14, El-Kady discloses a resonator wherein the split-ring resonator comprises capacitive extensions having fingers protruding into the first gap.  See fig 2.  This is the same combination of Goldberg, Masood and El-Kady used to reject claim 12.
6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Masood in further view of Blaine (U.S. Patent No. 6,023,970, hereinafter Blaine).
	With respect to Claim 16, the combination of Goldberg and Masood does not disclose that at least one of the transmitting antenna and the receiving antenna is a loop antenna.
	Blaine discloses a similar bubble detecting [column 9, lines 39-50] method that uses a loop antenna, see column 4, lies 34-44.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Goldberg and Masood by replacing the antennas with loop antennas for transmitting and receiving for the benefit of saving space for situations where there isn’t a lot of perpendicular space around the tube.
Response to Arguments
Applicant's arguments filed 15 September 2021 have been fully considered but they are not persuasive.
	The applicant argues that the new claim limitations, “the resonator is electrically isolated…perpendicular to the axis” are not taught by Masood’s split ring resonator.  The examiner’s .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855